DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-28) drawn to an injectable pharmaceutically acceptable composition, is acknowledged. The election was made without traverse.  
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 29-36 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed 9/8/22.
 Accordingly, claims 1-28 are under current examination.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "wherein the sucrose acetate isobutyrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 1, but claim 1 does not contain this limitation.  Therefore, it is unclear what this limitation refers to and how to interpret the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 15-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN1686156; published: 10/26/05).
The English machine language translation is provided herein. The passages cited below which indicate the teachings of the ‘156 publication are based on its English translation.
Zhang teaches a sub-nano emulsion composition (i.e., injectable) comprising 0.01-1.0% clarithromycin (i.e., macrolide antibiotic agent), 0.01-5.0% clarithromycin co-solvent (e.g., ethanol; i.e., ethanol excipient), 1.0-6.0% phospholipid (i.e., polar lipid), 5-30% triglyceride and oleic acid ethyl ester mixture, 1.0-6.0% glycerol, 1.0-6.0% oleic acid and water for injection is added to 100 mL (Example 1, Group 1; limitations of instant claims 1, 6-9, 15-16, 19-20 and 24). In Example 1, Group 2, cholesterol oleate, tocopherol (i.e., an anti-oxidant) and soy lecithin are also added (limitation of instant claims 18-19 and 21). In an alternative nanomicroemulsion composition, polyoxyethylene castor oil was added (Example 2; limitation of instant claim 17).
Zhang et al. do not specifically teach that at least 100-20,000 ng/mL of the pharmaceutically active agent is present in the blood stream of the subject for at least about 48-168 hours or greater upon administration to a mammal, as required by instant claim 28. However, the invention as claimed is not structurally distinguishable from the disclosure of Zhang and it is therefore, the Examiner's position that the amount of active in the blood stream is an inherent property of the invention taught by Zhang.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Therefore, by teaching all the limitations of claims 1, 6-9, 15-21 and 24, Zhang anticipates the instant invention as claimed.

Claims 4-5 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamraz et al. (WO 2018/005777; published: 4/1/18).
Tamraz et al. teach a formulation comprising poloxamer 188, benzyl benzoate, ethanol, SAIB, triacetin and 3-5% sirolimus (immunosuppressive drug, rapamycin) (limitations of instant claims 4-5 and 25-26). More specifically, Tamraz et al. teach a formulations comprising 3% sirolimus (i.e., pharmaceutically active agent), 38.8 wt% SAIB, 38.8% benzyl benzoate (i.e., water miscible solvent), 4.8 wt% ethanol (i.e., water miscible solvent), 13.6 wt% ATEC (a triethyl citrate) and 1 wt % PLXM (limitations of instant claims 4-5, 25 and 27).
Therefore, by teaching all the limitations of claims 4-5 and 25-27, Tamraz et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-21, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN1686156; published: 10/26/05).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The English machine language translation is provided herein. The passages cited below which indicate the teachings of the ‘156 publication are based on its English translation.
Zhang teaches a sub-nano emulsion composition (i.e., injectable) comprising 0.01-1.0% clarithromycin (i.e., macrolide antibiotic agent), 0.01-5.0% clarithromycin co-solvent (e.g., ethanol; i.e., ethanol excipient), 1.0-6.0% phospholipid (i.e., polar lipid), 5-30% triglyceride and oleic acid ethyl ester mixture, 1.0-6.0% glycerol, 1.0-6.0% oleic acid and water for injection is added to 100 mL (Example 1, Group 1; limitations of instant claims 1, 6-9, 15-16, 19-20 and 24). In Example 1, Group 2, cholesterol oleate, tocopherol (i.e., an anti-oxidant) and soy lecithin are also added (limitation of instant claims 18-19 and 21). In an alternative nanomicroemulsion composition, polyoxyethylene castor oil was added (Example 2; limitation of instant claim 17).
Zhang et al. do not specifically teach that at least 100-20,000 ng/mL of the pharmaceutically active agent is present in the blood stream of the subject for at least about 48-168 hours or greater upon administration to a mammal, as required by instant claim 28. However, the invention as claimed is not structurally distinguishable from the disclosure of Zhang and it is therefore, the Examiner's position that the amount of active in the blood stream is an inherent property of the invention taught by Zhang.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Zhang does not specifically teach wherein the anti-infective agent is terbinafine or fluoroquinolones such as levofloxacin, as required by instant claims 10-14. However, terbinafine and levofloxacin are known anti-infective agents.	
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (the anti-infective agent of Zhang (clarithromycin) with any known anti-infective agent such as terbinafine and levofloxacin for the purpose of providing anti-infective activity) (See MPEP 2144.06-II).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN1686156; published: 10/26/05) as applied to claims 1, 6-21, 24 and 28 above, and further in view of Tamraz et al. (WO 2018/005777; published: 4/1/18).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The English machine language translation is provided herein. The passages cited below which indicate the teachings of the ‘156 publication are based on its English translation.
Zhang teaches a sub-nano emulsion composition (i.e., injectable) comprising 0.01-1.0% clarithromycin (i.e., macrolide antibiotic agent), 0.01-5.0% clarithromycin co-solvent (e.g., ethanol; i.e., ethanol excipient), 1.0-6.0% phospholipid (i.e., polar lipid), 5-30% triglyceride and oleic acid ethyl ester mixture, 1.0-6.0% glycerol, 1.0-6.0% oleic acid and water for injection is added to 100 mL (Example 1, Group 1; limitations of instant claims 1, 6-9, 15-16, 19-20 and 24). In Example 1, Group 2, cholesterol oleate, tocopherol (i.e., an anti-oxidant) and soy lecithin are also added (limitation of instant claims 18-19 and 21). In an alternative nanomicroemulsion composition, polyoxyethylene castor oil was added (Example 2; limitation of instant claim 17).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Zhang does not teach wherein the composition further comprises 25.0-70% w/w sucrose acetate isobutyrate, as required by instant claims 2-3.  However, this deficiency is cured by Tamraz et al.
	Tamraz et al. teach that SAIB is orally non-toxic and is used as to stabilize emulsions in the food industry. It is a very viscous liquid and has an unusual property that there is a dramatic change in viscosity with small additions of heat or with the addition of solvents. It is soluble in a large number of biocompatible solvents. When in solution or in an emulsion, SAIB can be applied via injection or an aerosol spray. SAIB is compatible with cellulose esters and other polymers that can affect the rate of delivery of the substance. Tamraz et al. used SAIB in its formulations as a pharmaceutically acceptable high viscosity liquid carrier material (HVLCM).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Zhang and Tamraz et al. are each directed to macrolide antibiotic-containing injectable formulations.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate SIAB as a solvent or co-solvent, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Tamraz et al. teach that SAIB, which is a non-toxic emulsion stabilizer, is advantageously a viscous liquid that can change its viscosity dramatically with a small change in heat or addition of solvent and furthermore, teaches that it is soluble in a large number of biocompatible solvents.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN1686156; published: 10/26/05) as applied to claims 1, 6-21, 24 and 28 above, and further in view of Lallemand et al. (US 2012/0058187; published: 3/8/12).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The English machine language translation is provided herein. The passages cited below which indicate the teachings of the ‘156 publication are based on its English translation.
Zhang teaches a sub-nano emulsion composition (i.e., injectable) comprising 0.01-1.0% clarithromycin (i.e., macrolide antibiotic agent), 0.01-5.0% clarithromycin co-solvent (e.g., ethanol; i.e., ethanol excipient), 1.0-6.0% phospholipid (i.e., polar lipid), 5-30% triglyceride and oleic acid ethyl ester mixture, 1.0-6.0% glycerol, 1.0-6.0% oleic acid and water for injection is added to 100 mL (Example 1, Group 1; limitations of instant claims 1, 6-9, 15-16, 19-20 and 24). In Example 1, Group 2, cholesterol oleate, tocopherol (i.e., an anti-oxidant) and soy lecithin are also added (limitation of instant claims 18-19 and 21). In an alternative nanomicroemulsion composition, polyoxyethylene castor oil was added (Example 2; limitation of instant claim 17).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Zhang does not teach wherein the surfactant in the composition is glycerol monostearate, as required by instant claims 22-23.  However, this deficiency is cured by Lallemand et al.
	Lallemand et al. is directed to w/o type emulsion for treating a disease of the eye comprising an active agent such as antioxidant, anti-inflammatory agent or antibiotic. Lallemand et al. teach that the emulsion comprises surfactants such as glycerol monostearate in order to ensure the w/o type of emulsion ([0026]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (surfactants of Zhang with that of Lallemand et al. (glycerol monostearate) for the purpose of ensuring an emulsion type) (See MPEP 2144.06-II).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617